NUMBER 13-19-00140-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


RODOLFO A. ESCAMILLA,                                                        Appellant,

                                            v.

SHELLY HOGAN ESCAMILLA,                                                       Appellee.


                        On appeal from the County Court
                          of Live Oak County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

      On December 12, 2019, this Court ordered this case abated and directed

appellants to file, on or before January 21, 2020, either (1) a motion to reinstate the

appeal, accompanied by appellant’s brief in this matter, or (2) a motion to dismiss the

appeal pursuant to settlement. Since, appellant failed to take any further action to notify
the Court regarding the status of this appeal.

       The Court hereby ORDERS appellant to file, within ten days of the date of this

order, an advisory regarding the status of this cause and, if applicable, a motion to

reinstate, dismiss, and/or sever. The failure to respond to this Court’s directive may

result in the dismissal of the appeal in its entirety for want of prosecution. See TEX. R.

APP. P. 42.3(b),(c).

       IT IS SO ORDERED.

                                                       PER CURIAM



Delivered and filed the
6th day of April, 2020.




                                            2